Citation Nr: 1611830	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for traumatic right orchitis.

2. Entitlement to service connection for a bilateral knee disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, October 2014, and October 2015, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.

A claim for increased rating includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran is currently unemployed and more importantly, has not alleged unemployability, no TDIU claim is inferred.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected traumatic right orchitis is manifested by subjective complaints of pain, but does not result in complete atrophy of both testes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic right orchitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115b, Diagnostic Codes (DCs) 7523, 7599 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice informing the Veteran that to substantiate his increased rating claim, he needed to submit evidence that his service-connected disability had increased in severity. The letter also advised him as to how disability ratings and effective dates are assigned. 

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued the required VCAA notice prior to the May 2008 rating decision on appeal. Thus, there is no timing error. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment records (STRs), VA outpatient treatment records, and provided him with several VA medical examinations to rate the current severity of his service-connected traumatic right orchitis. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. The examinations are informed, competent and responsive to the issue and a new VA examination is not warranted. The Veteran has submitted personal statements and representative argument. 

The AMC and the RO complied with the Board's May 2013, October 2014, and October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC and RO obtained updated VA outpatient treatment records and afforded the Veteran VA examinations to rate the current severity of his service-connected traumatic right orchitis. The AMC and RO have complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran filed an increased rating claim in February 2007. The Veteran's entire history is reviewed when assigning a disability rating per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.  

The Veteran's service-connected traumatic right orchitis is rated as 10 percent disabling under 38 C.F.R. § 4.115b, DCs 7599-7523. When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code. 38 C.F.R. §§ 4.20, 4.27 (2015). The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions. Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. Id.

Therefore, the Veteran's service-connected traumatic right orchitis is rated according to the analogous condition of complete atrophy of the testes. DC 7523 provides for a noncompensable (zero percent) rating for complete atrophy of one testis and a 20 percent rating for complete atrophy of both testes. 38 C.F.R. § 4.115b, DC 7523 (2015). 

During an August 2007 VA examination, the Veteran reported that his genitalia sustained blunt trauma when he fell during his military service. He explained that he did not require any surgical correction after the incident, but since that time, has had intermittent pain in his scrotum. The Veteran stated that he takes ibuprofen on an episodic basis for the pain, and his symptoms wax and wane from time to time. 

Upon physical examination testing, the examiner noted that both testes were intrascrotal and of normal size and shape. There was some slight tenderness with deep palpation on both testes. The epididymis was tender bilaterally, but exhibited no signs of masses. The Veteran was assessed with some mild residual bilateral epididymitis.
During a September 2013 VA examination, the Veteran reported pain in his scrotum during standing and long walks. He admitted to not using a scrotal support and that he was not able to lift objects due to his scrotal and back pain, the latter being service connected. However, the Veteran denied having an orchiectomy; retrograde ejaculation; a history of chronic epididymitis, epididymo-orchitis, or prostatitis; or symptoms of a voiding dysfunction. He also denied a history of recurrent symptomatic urinary tract or kidney infections. 

Upon physical examination testing, the examiner noted that the penis and testes were normal. The right scrotum appeared larger than the left scrotum, but there was no tenderness to palpation, masses, or illumination. His epididymis was also normal, and there were no signs of benign or malignant neoplasm or metastases related to his service-connected disability. The examiner noted the presence of erectile dysfunction, but concluded that it was not related to his service-connected disability, and rather attributable to the Veteran's age. Ultrasound testing of the scrotum showed both testes of normal size with small multiple hamartomas within both testes. There was the presence of a small varicocele on each side, but no evidence of orchitis on either side. The examiner diagnosed the Veteran with atrophy of the testes. 

During a January 2016 VA examination, the Veteran reported chronic discomfort and pain in the right testis. He denied having an orchiectomy or evidence of any renal dysfunction; a voiding dysfunction; retrograde ejaculation; or a history of chronic epididymitis, epididymo-orchitis or prostatitis. The examiner noted the presence of erectile dysfunction, but attributed it to the Veteran's age and not his service-connected disability. 

Physical examination testing reflected a normal penis and normal testes. The right epididymis was tender to palpation and also reflected a slight enlargement. There were no benign or malignant neoplasm, metastases, or scars related to his service-connected disability. The Veteran was diagnosed with traumatic orchitis. The examiner explained that the Veteran's service-connected disability has not resulted in testicular atrophy or injury comparable to testicular atrophy. The examiner explained that both testicles are descended and are normal in shape, size and vasculature. The examiner further added that the Veteran does not have testicular atrophy, which has been confirmed by ultrasonography (USG) testing. The examiner acknowledged that the September 2013 examiner diagnosed the Veteran with atrophy of the testes but concluded that such diagnosis was incorrect because the September 2013 examiner did not examiner the Veteran per his request. Additionally, the scrotal ultrasound was ordered in conjunction with the September 2013 examination, and it showed normal testicle with the exception of small hamartomas.  

The preponderance of the evidence is against the claim, and the Veteran's service-connected traumatic orchitis of the right testicle does not warrant a higher rating. As stated above, in order to warrant the next-higher 20 percent rating under DC 7523, the Veteran must demonstrate complete atrophy of both testes. Such as not been shown. There is no evidence showing complete atrophy of both testes. Although the September 2013 examiner diagnosed the Veteran with complete atrophy of the testes; there is no objective evidence reflecting such diagnosis. As stated by the January 2016 examiner, September 2013 USG testing results reflected normal testes, and both the August 2007 and January 2016 examiner noted that both the penis and testes were normal upon physical examination testing. Therefore a higher rating for the Veteran's service-connected traumatic right orchitis is not warranted. 

The Board has considered whether other diagnostic codes are applicable to the Veteran's service-connected traumatic right orchitis. See Butts v. Brown, 5 Vet. App. 532,538 (1993). However, as there has been no diagnosis of, or treatment for another disorder under the Schedule for Rating Disabilities for dysfunction of the genitourinary system, the other diagnostic codes under 38 C.F.R. § 4.115a are not applicable. Codes pertaining to the kidneys, bladder, and urethra are not relevant, as the Veteran did not report, and the medical evidence does not show, involvement of the kidney, bladder, and urethra associated with his service-connected disability. See 38 C.F.R. §4.115b, DCs 7599-7519. Although the Veteran's epididymis has been described as abnormal because of slight enlargement and tender to palpation on the right, there is no evidence of chronic epididymo-orchitis. As such, DC 7525, chronic epididymo-orchitis is not applicable. Similarly, the Veteran's penis was noted to be normal upon physical examination, so a higher rating under DC 7520 (removal of half or more of the penis), 7521 (penis removal of glans), or 7522 (penis deformity with loss of erectile power), is not appropriate. 

There is no other diagnostic code or set of rating criteria that could afford the Veteran a higher rating than 10 percent. In this regard, the Veteran has been diagnosed with erectile dysfunction. However, as discussed above, the medical evidence of record shows that his erectile dysfunction is less likely related to his service-connected disability and more like due to age. Therefore, a higher rating is also not warranted under DC 7522.

The Veteran is competent to observe pain and other symptoms. However, the Veteran is not competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected traumatic right orchitis have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings directly address the criteria under which the disability is evaluated.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating. The Board has considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned are appropriate for the entire rating period. 

There is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1) (2015). The Veteran has not presented any evidence that his traumatic right orchitis results in a unique disability that is not addressed by the rating criteria. The Veteran's traumatic right orchitis is evaluated under 38 C.F.R. § 4.115b, DC 7523, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's traumatic right orchitis is manifested by pain with no objective evidence of complete atrophy of both testes. When comparing this disability picture with the symptoms contemplated by the Schedule, the Veteran's symptoms are adequately contemplated by the disability rating. A rating in excess of the currently assigned rating is provided for certain manifestations testicular problems, but the medical evidence reflects that those manifestations are not present in this case. The criteria for a 10 percent rating for the Veteran's traumatic right orchitis more than reasonably describes his disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for his traumatic right orchitis is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating in excess of 10 percent for traumatic right orchitis is denied. 


REMAND

Remand is required to obtain a VA medical addendum opinion to resolve the question of whether the Veteran's bilateral knee disability is caused by his military service. The January 2016 VA medical opinion is inadequate as the VA examiner failed to comply with the October 2015 Board remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. RETURN THE FILE AND PROVIDE ELECTRONIC FILE ACCESS TO THE JANUARY 2016 VA EXAMINER. If the January 2016 examiner is available he may conduct a records review and respond to the questions below. If the January 2016 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below. IF THAT EXAMINER IS NOT AVAILABLE, schedule the Veteran for a VA orthopedic examination to be conducted by a qualified examiner.

ADVISE THE EXAMINER OF THE FOLLOWING:

In October 2015, the Board directed that the Veteran be scheduled for a VA orthopedic examination to determine whether the Veteran's bilateral knee disability had its onset during or is otherwise attributable to his active military service. In rendering the opinion, the examiner was requested to discuss the documented in-service right knee injury in September 1974 and the November 1973 left leg injury. 

In January 2016, the Veteran was afforded a VA examination for his bilateral knee disability. He was diagnosed with degenerative arthritis of both knees. The examiner concluded that the Veteran's bilateral knee osteoarthritis is less likely than not caused by any in-service event. The examiner noted that service treatment records only showed a laceration near the right knee in September 1974 that was attributable to his wife hitting him with a metal comb. The examiner explained that the next mention of the knee in treatment records was in 2011, after the Veteran's military service. 

The January 2016 VA examiner failed to discuss the documented in-service November 1973 left leg injury when rendering the requested opinion. Because the opinion did not discuss the November 1973 in-service left leg injury as requested in the October 2015 Board remand, a new VA medical opinion is required. 

a. The examiner MUST review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records reflect complaints of knee problems. In November 1973, the Veteran reported to sick call after injuring his left leg. He informed the physician that he fell off a tank during field duty. After physical examination testing, he was placed on limited duty with no strenuous physical activity. In September 1974, the Veteran visited sick call after his wife reportedly hit him along the lateral aspect of his right knee. He complained of pain from the injury. 

* In August 2007, the Veteran was afforded a VA examination for his bilateral knee claims. He reported to the examiner that he never complained about his knees during his military service. After physical examination and x-ray testing, the examiner diagnosed the Veteran with age acquired degenerative joint disease of the knees. The examiner concluded that his degenerative joint disease of the knees is due to his age, as the Veteran admitted to having had no injury to his knees during his military service. The Veteran's claims file was not provided to the examiner for review.

* In September 2013, the Veteran underwent a second VA examination for his bilateral knee claims. The examiner was provided access to the claims file. At the examination, the examiner noted that the Veteran was unable to recall any specific injury to either knee. After physical examination testing and review of the claims file, the examiner diagnosed the Veteran with mild age-acquired degenerative joint disease of the knees. The examiner concluded that the bilateral knee disability is less likely than not incurred in or caused by the Veteran's military service. The examiner explained that there is no evidence of any significant injury to either knee in service, and the first documented complaint related to either knee was in 2007, more than thirty-three years after his discharge from service. 
* In January 2016, the Veteran was afforded his third VA examination for his bilateral knee disability. The Veteran reported that he developed his knee problems during his military service after being forced to sleep in tents during basic training in California. After physical examination testing and review of the electronic file, the examiner diagnosed the Veteran with bilateral degenerative arthritis. The examiner concluded that the Veteran's bilateral knee disability is less likely than not caused by any in-service event. The examiner explained that service treatment records only show a laceration near the right knee in September 1974 that was due to his wife hitting him with a metal comb. X-ray testing at that time reflected a normal knee. The examiner stated that there was no further mention of knee problems or complications until many years after service in 2011. 

b. All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified knee disorder. In regard to EACH identified disorder, namely degenerative arthritis of both knees, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, and to also include whether any bilateral knee disability manifested as arthritis arose within one year after discharge from service.

c. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


